Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1 and 12 amended 
Claims 2-6, 10, 13-15 and 19-20 canceled.
Claims 1, 7-9, 11-12 and 16-18 pending.

Claim Rejections - 35 USC § 112
Claims 1, 7-9, 11-12 and 16-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 12 discloses, “wherein the flat GO flakes have no structural defect and no distortions”. However, there is no support for the graphene oxide having no structural defect and no distortion, no specific process that would lead into forming no defect and no distortion.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Wei (NPL, Nanostructures and Surface Nanomechanical Properties of Polyacrylonitrile /Graphene Oxide Composite Nanofibers by Electrospinning, 2012), and in view of Gharib (PG Pub 2012/0184065 A1), in further view of Chen (CN 102586952 A), and in further view of La Forest (PG Pub 2005/0266220 A1), and in further view of Everett (PG Pub 2012/0021224 A1).
Consider Claim 1, Wei teaches the process of forming fiber having electrical conductive properties and an improved thermal stability, and for an electrical wiring/electrode (page 1152, introduction section). Wei teaches the process forming fiber by mixing GO with PAN with a 20 mL of DMF as a solvent (about 10 grams), by adding 10% wt. to GO/DMF (90 %wt.) (Page 1153, fabrication section), leading to 10 % to 70% by wt. PAN to GO, where the GO is in powder form (abstract), thus to some degree having a flake shape. In the case where the claimed ranges, “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). (MPEP 2144.05). Wei 
Wei does not teach that the used Graphene Oxide have no structural defect and no distortions.
However, Gharib is in the art of forming graphene oxide material with desired band gab/electrical conductivity (abstract), teaches the process of forming/producing graphene oxide with an improve surface quality and substantially defect free graphene oxide material [0036], thus distortion free graphene oxide material.
A person having ordinary skill in the art before the effective date of the claimed invention would combine Wei with Gharib to use the defect free and distortion free graphene oxide material, to provide with a process that does not affect the used substrate (electrical device substrate) from the leaching of oxygen from the graphene oxide layer to the substrate lead to forming oxides on the substrate [0036].
The combined Wei (with Gharib) does not teach the extruding of PAN/GO co-suspension in water bath for hydrolyzing the PAN into H-PAN, and gelling of the GO.
However, Chen is in the art of forming fiber comprising PAN and graphene oxide (abstract), teaches, in embodiment 4, the mixing of Graphene oxide which formed in step (1) with PAN and DMF in step (2), then the co-suspension is spun using wet-spinning device (extruded/casted) in water/DMF bath for coagulation/gelling GO/hydrolyzing in step (3), then the drying in oven in air, then the carbonizing in nitrogen at 600℃, then the graphitizing at 1000℃ in nitrogen atmosphere in step (4). 
A person having ordinary skill in the art before the effective date of the claimed invention would combine Wei (with Gharib)  with Chen to carbonize then graphitize the 
The combined Wei (with Gharib and Chen) does not teach the mold injection step between the forming of the fiber step and the carbonizing step.
However, La Forest is in the art of forming mold parts with PAN fibers (abstract), teaches the forming of a mold with PAN fiber [0009], where the injected molded with PAN fiber, as molded structured, is carbonized/charred [0032].
A person having ordinary skill in the art before the effective date of the claimed invention would combine Wei (with Gharib and Chen) with La Forest to mold inject the H-PAN/GO fibers into a structured mold prior to the carbonizing step, to inject the H-PAN/GO fibers into an electrical/thermal conductor suitable structure.
The combined Wei (with Gharib and Chen and La Forest) does not teach the graphene oxide flakes having flat structure.
However, Everett is in the art of graphene oxide platelets/flakes (abstract), teaches the use of graphene oxide platelets/flakes (105) in a solution which is dispensed as a film, and after the film dried, the graphene oxide platelets/flakes aligned in a parallel to the surface of the substrate (Fig. 1C-1D, and [0068]-[0069]), thus the graphene oxide flakes are flat shape.
A person having ordinary skill in the art before the effective date of the claimed invention would combine Wei (with Gharib and Chen and La Forest) with Everett to use flat shape graphene oxide flakes, to provide with a higher and denser GO within the formed structure for a higher electrical/thermal conductively.
Consider Claim 11, the combined Wei (with Gharib and Chen and La Forest and Everett) teaches the forming of fiber using electrospinning process (Wei, page 1153, fabrication section), where it would be obvious that the material where press through a stylist or spinneret to form a fiber.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Wei (NPL, Nanostructures and Surface Nanomechanical Properties of Polyacrylonitrile/Graphene Oxide Composite Nanofibers by Electrospinning, 2012), and in view of Gharib (PG Pub 2012/0184065 A1), in further view of Chen (CN 102586952 A), and in further view of Zhao (CN 103545536 A), and in further view of Everett (PG Pub 2012/0021224 A1).
Consider Claim 12, Wei teaches the process of forming fiber having electrical conductive properties and an improved thermal stability, and for an electrical wiring/electrode (page 1152, introduction section). Wei teaches the process forming fiber by mixing GO with PAN with a 20 mL of DMF as a solvent (about 10 grams), by adding 10% wt. to GO/DMF (90 %wt.) (Page 1153, fabrication section), leading to 10 % to 70% by wt. PAN to GO, where the GO is in powder form (abstract), thus to some degree having a flake shape. In the case where the claimed ranges, “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). (MPEP 2144.05). Wei teaches the extruding of fiber shape using electrospinning process (page 1153, fabrication section).  
Wei does not teach that the used Graphene Oxide have no structural defect and no distortions.
However, Gharib is in the art of forming graphene oxide material with desired band gab/electrical conductivity (abstract), teaches the process of forming/producing graphene oxide with an improve surface quality and substantially defect free graphene oxide material [0036], thus distortion free graphene oxide material.
A person having ordinary skill in the art before the effective date of the claimed invention would combine Wei with Gharib to use the defect free and distortion free graphene oxide material, to provide with a process that does not affect the used substrate (electrical device substrate) from the leaching of oxygen from the graphene oxide layer to the substrate lead to forming oxides on the substrate [0036].
The combined Wei (with Gharib) does not teach the extruding of PAN/GO co-suspension in water bath for hydrolyzing the PAN and gelling the GO. 
However, Chen is in the art of forming fiber comprising PAN and graphene oxide (abstract), teaches, in embodiment 4, the mixing of Graphene oxide which formed in step (1) with PAN and DMF in step (2), then the co-suspension is spun using wet-spinning device (extruded/casted) in water/DMF bath for coagulation/gelling GO/hydrolyzing in step (3), then the drying in oven in air, then the carbonizing in nitrogen at 600℃, then the graphitizing at 1000℃ in nitrogen atmosphere in step (4).
A person having ordinary skill in the art before the effective date of the claimed invention would combine Wei (with Gharib) with Chen to carbonize then graphitize the H-PAN/GO extruded fiber to provide with smooth good performance fiber with good extension breaking point (step 4).
The combined Wei (with Gharib and Chen) does not teach the fabrication of electric high-energy storage device, such as battery.
However, Zhao is in the art of forming carbon fiber (abstract) formed form a GO mixed with PAN and casted using wet spinning, then followed by carbonizing step (page 3, 1st para), teaches the process of fabricating fuel cell, capacitor or battery using the carbon fiber (page 4, lines 36-37).
A person having ordinary skill in the art before the effective date of the claimed invention would combine Wei (with Gharib and Chen) with Zhao to fabricate an energy storage device having a high electron conduction with strong quantization effect (page 4, lines 39-42).
The combined Wei (with Gharib and Chen and Zhao) does not teach the graphene oxide flakes having flat structure.
However, Everett is in the art of graphene oxide platelets/flakes (abstract), teaches the use of graphene oxide platelets/flakes (105) in a solution which is dispensed as a film, and after the film dried, the graphene oxide platelets/flakes aligned in a parallel to the surface of the substrate (Fig. 1C-1D, and [0068]-[0069]), thus the graphene oxide flakes are flat shape.
A person having ordinary skill in the art before the effective date of the claimed invention would combine Wei (with Gharib and Chen and Zhao) with Everett to use flat shape graphene oxide flakes, to provide with a higher and denser GO within the formed structure for a higher electrical/thermal conductively. 

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Wei (NPL, Nanostructures and Surface Nanomechanical Properties of Polyacrylonitrile /Graphene Oxide Composite Nanofibers by Electrospinning, 2012), and in view of Gharib (PG Pub 2012/0184065 A1), in further view of Chen (CN 102586952 A), and in further view of La Forest (PG Pub 2005/0266220 A1), and in further view of Everett (PG Pub 2012/0021224 A1), and in further view of Fugetsu (PG Pub 2013/0015409 A1).
Consider Claims 7-9, the combined Wei (with Gharib and Chen and La Forest and Everett) teaches the previously taught in claim 1.
The combined Wei (with Gharib and Chen and La Forest and Everett) does not teach the size of the GO particles/flakes.
However, Fugetsu is in the art of forming carbon fiber using spinning process of a mixture having GO and PAN [0032], teaches the GO flakes/platelets size range from 0.5-1.9 micron (table 1). In the case where the claimed ranges, “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). (MPEP 2144.05).
A person having ordinary skill in the art before the effective date of the claimed invention would combine Wei (with Gharib and Chen and La Forest and Everett) with Fugetsu to use GO flakes with the claimed size in forming the GO/PAN fiber, to control the size of the aggregation clusters/units within the formed fiber (abstract).

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wei (NPL, Nanostructures and Surface Nanomechanical Properties of Polyacrylonitrile /Graphene Oxide Composite Nanofibers by Electrospinning, 2012), and in view of Gharib (PG Pub 2012/0184065 A1), in further view of Chen (CN 102586952 A), and in further view of Everett (PG Pub 2012/0021224 A1), and in further view of Fugetsu (PG Pub 2013/0015409 A1). 
Consider Claim 16-18, the combined Wei (with Gharib and Chen and Zhao and Everett) teaches the previously taught in claim 12. 
The combined Wei (with Gharib and Chen and Zhao and Everett) does not teach the size of the GO particles/flakes.
However, Fugetsu is in the art of forming carbon fiber using spinning process of a mixture having GO and PAN [0032], teaches the GO flakes/platelets size range from 0.5-1.9 micron (table 1). In the case where the claimed ranges, “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). (MPEP 2144.05).
A person having ordinary skill in the art before the effective date of the claimed invention would combine Wei (with Gharib and Chen and Zhao and Everett) with Fugetsu to use GO flakes with the claimed size in forming the GO/PAN fiber, to control the size of the aggregation clusters/units within the formed fiber (abstract).

Response to Arguments
Applicant’s arguments, filed 07/02/2021, with respect to the rejection(s) of claim(s) 1, 7-9, 11-12 and 16-18 under 103a have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Wei with Gharib and Chen and Zhao and Everett.

The applicant argued against the previously applied rejection, on the ground that the process of forming graphene oxide was Hummer’s method, where the Hummer’s method provides/forms some defect and some distortion in the graphene oxide flake. Thus, the prior 
However, the new prior art of Gharib disclose an alternative method of forming graphene oxide with no defects and no distortion, without using the Hummer’s method. Therefore, the combination would use the graphene flakes produced by Gharib process for the combination. Additionally, the new amended limitation is a new matter and have no support in the specification as originally filed.

The applicant argued against the previously applied art of Everett, on the ground that Everett discloses four methods of producing graphene/reduced graphene oxide, including:
“(i) H2 in the temperature range of 500-1000° C., (ii) a mixture of H2 and supporting gases such as CH4 and Ar (or another inert gas) in the temperature range of 500-1000° C., (iii) to hydrazine vapor, (iv) to L-ascorbic acid (vitamin C), or (v) by other reducing methods known in the art) to produce a graphene/reduced graphene oxide (“rGO”) composite 109”.
Thus, the (iii) process disclose the use of hydrazine vapor which lead to form some defect in the graphene oxide flake, and the (ii) process believe that the main thing gas is acting as a source of carbon atoms to repair some of the atomic defect.
However, Everett have not shown the degree of repairing the atomic defect when using methane gas in (ii) process, and the (iii) process is an example of four different processes. Moreover, Everett discloses the use of graphene oxide flakes that are flat as claimed, and where the process of using methane gas although it does not show the degree or presence of defect 

The applicant argued against the mailed after final office action, regarding Everett, on the ground that the examiner bears the initial burden of factually supporting any prima facie conclusion of obviousness.
However, the cited response was regarding the applicant’s argument were the applicant argued without evidence that the process using H2 with CH4 and Ar, is the same as the process using H2 with Ar, which results in a defective graphene oxide flake structure. Therefore, the presence of a methane gas and the process, as stated in [0071] is believe to act as a source of carbon atoms that prepares some atomic defect, therefore, not what the applicant initially argued that it will results in a defective none flat structure.

All other applicant arguments not specifically addressed above are deemed unpersuasive as either not commensurate in scope with the broadly drafted claims or are unsupported by factual evidence and are deemed mere attorney speculation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Mayy whose telephone number is (571)272-9983.  The examiner can normally be reached on Monday to Friday, 8:00am -5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 




/Mohammad Mayy/
Art Unit 1718
/DAVID P TUROCY/Primary Examiner, Art Unit 1718